DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/27/2022 has been entered.
Response to Arguments
Applicant’s arguments, filed 07/14/2022, with respect to the rejection(s) of claim(s) claims still pending  have been fully considered.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Herbert et al. (US Patent No. 7,717,620), teaching flap opening toward a middle, adhesives of varying degrees, and foiling.
Applicant argues it is not a mere rearrangement of part for pulling the flap one direction as opposed to another, further stating the attached portion of the flap is critically placed in the Haber reference. However, the flap serves one function of closing the perforated portion there under. If there was an additional function where this rearrangement would cause the device to be unfit for its intended person then the criticality of this placement could be justified, this is not the case and it appears the device would perform satisfactorily if the flap was rearranged to lift in a different direction.
Applicant argues that the device of Haber could not be manufactured in duplicates as suggested by the modifying reference. However, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Here, the combination suggests to one having ordinary skill in the art that a plurality of dispensers may be made, and further the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haber et al. (US Patent No. 5,681,574), and further in view of Herbert et al. (US Patent No. 7,717,620).
Re: Claim 1, Haber discloses the claimed invention including a dispenser with a dispenser body including:
a top planar member (22) having peripheral edges around a perimeter of the top planar member (Figs. 5-8;
a bottom planar member (23) having peripheral edges around a perimeter of the bottom planar member, wherein the bottom planar member is joined to the top planar member around the peripheral edges (Col. 5, lines 42-47, joined along the periphery), an inner space (24) being defined between the top planar member and the bottom planar member (Figs. 5-8);
a content disposed in the inner space (Col. 5, lines 53-55, content in inner space); and
a flap (26) at an end of the dispenser body on an outside of the top planar member, wherein the flap has at least three sides (32, 26) (Fig. 6, depicts a 4 sided flap, circle side (26) and tab (32)), wherein one (28) of the at least three sides is integrally attached to the top planar member and each of the other sides are attached by adhesive to the top planar member (Col. 5, lines 20-23, adhesive), and wherein the flap open at the middle of the dispenser body and lifts towards an end of the dispenser body except for the flap opens at the end of the dispenser body and lifts towards a middle. However, Herbert teaches a flap (86) opens at an end (23) of the dispenser body and lifts towards a middle (Depicted in Fig. 4-5). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to rearrange the open end at an end as taught by Herbert, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Further, to lift the flap toward the middle (instead of toward an end) since it has been held that mere reversal of the essential working parts of a device also involves only routine skill in the art. In re Einstein, 8 USPQ 167.
Re: Claims 2 and 10, Haber including the top planar member and the bottom planar member both include gas and liquid impermeable material (Col. 5, lines 13-16) except for expressly stating foil. However, Herbert teaches including foil (82) in a top and bottom planar members (Figs. 6, Col. 9, lines 10-15, foil).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include foil and adhesive as taught by Herbert, since Herbert states in col. 3, lines 5-7 that such a modification of foil provides an effective moisture barrier. Further, it has been to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Re: Claim 3 and 11, Haber discloses the claimed invention including the top planar member and the bottom planar member are joined using heat treatment (Col. 5, lines 45-47, joined along the periphery by heat treatment).
Re: Claim 4 and 12, Haber discloses the claimed invention including the top planar member and the bottom planar member are joined using adhesive (Col. 5, lines 42-45, joined along the periphery by adhesive).
Re: Claim 5 and 13, Haber discloses the claimed invention except for a plurality. However, Herbert discloses a dispenser is one of a plurality of dispensers formed along a top planar member strip and a bottom planar member strip (Figs. 1a-1b, Col. 4, lines 15-38, plurality of dispensers in strip manufacturing).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a plurality of dispensers along one strip as taught by Herbert, since Herbert states in col. 8, lines 14-18 such a modification allows the user to speed about manufacturing by forming a continuous chain of dispensers, and further it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Re: Claim 6 and 14, Haber in view of the modification disclosed in the rejection of claim 5 above in view of Herbert discloses the claimed invention including each one of the plurality of dispensers is formed so that the end of each dispenser having the flap is adjacent to an end of a subsequent dispenser that does not have a flap (Herbert: Fig. 1a-1b depict end to opposite end construction of subsequent dispensers).
Re: Claim 7, Haber discloses the claimed invention including the flap on the top planar member is joined to the top planar member at other sides of the flap using a weaker adhesive or heat treatment than other portions of the dispenser (Col. 5, lines 47-52, weaker adhesive for easy flap lifting by user) which configures the flap to open when pressure is applied to the dispenser (Col. 6, lines 34-37, user applies a pulling pressure to the dispenser for lifting of the cap) except for in the alternative the flap opens when pressure is increased within dispenser by an external force acting thereon. However, Herbert discloses a flap (86) on the top planar member is joined to the top planar member at other sides of the flap using a weaker adhesive (20) or heat treatment than other portions of the dispenser which configures the flap to open when pressure is applied to the dispenser (Col. 4, lines 21-23 , Col. 5, lines 42-47, adhesion at the flap is weaker than at other areas in the dispenser, Col. 8, lines 35-41, permanent seals).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a flap ruptured by pressure as taught by Herbert, since Herbert states in col. 5, lines 20-24, that such a modification allows the user to open the product with the same action as dispensing the product from the device alleviating the need of using tools to open and allowing for one handed operation increasing the ease of use. 
Re: Claim 8 and 16, Haber discloses the claimed invention including a portion (38) of the top planar member under the flap is partially perforated to form dispensing holes through which the content of the dispenser can be expelled (Fig. 5 depicts a perforated portion in the top planar member locating under the flap for dispensing content there through).
Re: Claim 9, the rejection from claims 1 and 7 above cover the limitations recited in this claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Huffer, Davis, Guibert, Palumbo, and Lyzenga are cited disclosing claimed features including flaps of varying adhesives.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754